  Case 19-03600       Doc 57    Filed 05/27/21 Entered 05/28/21 08:33:32             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                        )               BK No.:     19-03600
Paris Morales                                 )
                                              )               Chapter: 13
                                              )
                                                              Honorable Timothy Barnes
                                              )
                                              )
                Debtor(s)                     )

                ORDER GRANTING MOTION TO MODIFY CONFIRMED PLAN

       THIS MATTER coming to be heard on the MOTION TO MODIFY CONFIRMED PLAN, the
court having jurisdiction, with due notice having been given, IT IS HEREBY ORDERED AS
FOLLOWS:

  1. The monthly plan payment is reduced to $975.
  2. The dividend to unsecured claims is reduced to 55%.
  3. The plan term is extended to 84 months under 11 U.S.C. 1329(d).
  4. Arrears are deferred to the end of the plan term.
  5. The Debtor is required to turn his federal tax refunds in excess of $1,200 over to the Trustee
beginning with his 2020 refund.




                                                           Enter:


                                                                    Timothy A. Barnes
Dated: May 27, 2021                                                 United States Bankruptcy Judge

 Prepared by:
 Dale A. Riley
 Geraci Law, LLC
 55 E. Monroe, Suite 3400
 Chicago, IL 60603
